 Case 2:21-cv-05837-ODW-MRW Document 1 Filed 07/20/21 Page 1 of 8 Page ID #:1




 1   BARSHAY SANDERS, PLLC
     Craig B. Sanders (Cal Bar 284397)
 2   100 Garden City Plaza, Suite 500
     Garden City, NY 11530
 3   Tel: (516) 203-7600
     Email: csanders@barshaysanders.com
 4   File No.: 122504
 5   Attorneys for Plaintiff
 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
        Carlos Vila,
11

12                             Plaintiff,              Case No:

13              v.                                     COMPLAINT
14
        Deadly Doll, Inc.,                             DEMAND FOR JURY TRIAL
15

16                             Defendant.

17         Plaintiff Carlos Vila (“Plaintiff”), by and through his undersigned counsel,
18   for his Complaint against Defendant Deadly Doll, Inc. (“Defendant”) states and
19   alleges as follows:
20                                     INTRODUCTION
21         1.        This action seeks to recover damages for copyright infringement.
22         2.        Plaintiff herein creates photographic images and owns the rights to
23   these images which Plaintiff licenses for various uses including online and print
24   publications.
25         3.        Defendant owns and operates a social media account on a website
26   known as www.Instagram.com (the “Account”).
27         4.        Defendant, without permission or authorization from Plaintiff
28

                                                       1
                                            PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05837-ODW-MRW Document 1 Filed 07/20/21 Page 2 of 8 Page ID #:2




 1
     actively copied, stored, and/or displayed Plaintiff's Photograph on the account and
 2
     engaged in this misconduct knowingly and in violation of the United States
 3
     copyright laws.
 4
                                          PARTIES
 5
            5.     Plaintiff Carlos Vila is an individual who is a citizen of the State of
 6
     New York and maintains a principal place of business 1819 62nd Street, Brooklyn
 7
     in Kings County, New York.
 8
            6.     On information and belief, Defendant Deadly Doll, Inc., is a
 9
     California Corporation with a principal place of business at 9100 Wilshire Blvd,
10
     Beverly Hills in Los Angeles County, California and is liable and responsible to
11
     Plaintiff based on the facts herein alleged.
12

13
                                JURISDICTION AND VENUE
14
            7.     This Court has subject matter jurisdiction over the federal copyright
15
     infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
16
            8.     This Court has personal jurisdiction over Deadly Doll, Inc. because
17
     it maintains its principal place of business in California.
18
            9.     Venue is proper under 28 U.S.C. §1391(a)(2) because Deadly Doll,
19
     Inc. does business in this Judicial District and/or because a substantial part of the
20
     events or omissions giving rise to the claim occurred in this Judicial District.
21

22
                              FACTS COMMON TO ALL CLAIMS
23
            10.    Plaintiff, a professional photographer by trade, is the legal and
24
     rightful owner of photographs which Plaintiff licenses to online and print
25
     publications.
26
            11.    Plaintiff has invested significant time and money in building
27
     Plaintiff's portfolio.
28

                                                   2
                                        PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05837-ODW-MRW Document 1 Filed 07/20/21 Page 3 of 8 Page ID #:3




 1
            12.    Plaintiff has obtained active and valid copyright registrations from
 2
     the United States Copyright Office (the “USCO”) which cover many of Plaintiff's
 3
     photographs while many others are the subject of pending copyright applications.
 4
            13.    Plaintiff's photographs are original, creative works in which
 5
     Plaintiff's own protectable copyright interests.
 6
            14.    Deadly Doll, Inc. is the registered owner of the Account and is
 7
     responsible for its content.
 8
            15.    Deadly Doll, Inc. is the operator of the Account and is responsible
 9
     for its content.
10
            16.    The account is monetized in that it contains paid advertisements and,
11
     on information and belief, Defendant profits from these activities.
12
            17.    The account is monetized in that it sells merchandise to the public
13
     and, on information and belief, Defendant profits from these activities.
14
            18.    On or about February 7, 2020, Plaintiff Carlos Vila authored a
15
     photograph of Irina Shayk (the “Photograph”). A copy of the Photograph is
16
     attached hereto as Exhibit 1.
17
            19.    Plaintiff applied to the USCO to register the Photograph on March
18
     30, 2020 under Application No. 1-8687856921.
19
            20.    The Photograph was registered by USCO on March 30, 2020 under
20
     Registration No. VA 2-201-931.
21
            21.    On or about February 10, 2020, Plaintiff observed the Photograph on
22
     the account in a social media story and post-dated February 8, 2020. A copy of
23
     screengrab of account including the Photograph is attached hereto as Exhibit 2.
24
            22.    The       Photograph        was        displayed        at      URL:
25
     https://www.instagram.com/p/B8UfsINnDaH/.
26
            23.    Without permission or authorization from Plaintiff, Defendant
27
     volitionally selected, copied, stored and/or displayed Plaintiff copyright protected
28

                                                  3
                                       PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05837-ODW-MRW Document 1 Filed 07/20/21 Page 4 of 8 Page ID #:4




 1
     Photograph as set forth in Exhibit “1” which is annexed hereto and incorporated
 2
     in its entirety herein, on the Account.
 3
           24.    On information and belief, the Photograph was copied, stored and
 4
     displayed without license or permission, thereby infringing on Plaintiff's
 5
     copyrights (hereinafter the “Infringement”).
 6
           25.    The Infringement includes a URL (“Uniform Resource Locator”) for
 7
     a fixed tangible medium of expression that was sufficiently permanent or stable
 8
     to permit it to be communicated for a period of more than transitory duration and
 9
     therefore constitutes a specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc.
10
     v. Amazon.com, Inc., 508 F.3d 1146, 1160 (9th Cir. 2007).
11
           26.    The Infringement is an exact copy of the entirety of Plaintiff's
12
     original image that was directly copied and stored by Defendant on the Account.
13
           27.    On information and belief, Defendant takes an active and pervasive
14
     role in the content posted on its Account, including, but not limited to copying,
15
     posting, selecting, commenting on and/or displaying images including but not
16
     limited to Plaintiff's Photograph.
17
           28.    On information and belief, the Photograph was willfully and
18
     volitionally posted to the Account by Defendant.
19
           29.    On information and belief, Defendant was aware of facts or
20
     circumstances from which the determination regarding the Infringement was
21
     apparent. Defendant cannot claim that it was not aware of the infringing activities,
22
     including the specific Infringement which form the basis of this complaint, since
23
     such a claim would amount to only willful blindness to the Infringement on the
24
     part of Defendant.
25
           30.    On information and belief, Defendant engaged in the Infringement
26
     knowingly and in violation of applicable United States Copyright Laws.
27
           31.    On information and belief, Defendant has the legal right and ability
28

                                                     4
                                          PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05837-ODW-MRW Document 1 Filed 07/20/21 Page 5 of 8 Page ID #:5




 1
     to control and limit the infringing activities on its account and exercised and/or
 2
     had the right and ability to exercise such right.
 3
           32.    On information and belief, Defendant monitors the content on its
 4
     account.
 5
           33.    On information and belief, Defendant has received a financial benefit
 6
     directly attributable to the Infringement.
 7
           34.    On information and belief, the Infringement increased traffic to the
 8
     account and, in turn, caused Defendant to realize an increase its advertising
 9
     revenues and/or merchandise sales.
10
           35.    On information and belief, a large number of people have viewed the
11
     unlawful copies of the Photograph on the account.
12
           36.    On information and belief, Defendant at all times had the ability to
13
     stop the reproduction and display of Plaintiff's copyrighted material.
14
           37.    Defendant's use of the Photograph, if widespread, would harm
15
     Plaintiff's potential market for the Photograph.
16
           38.    As a result of Defendant's misconduct, Plaintiff has been
17
     substantially harmed.
18
                                    FIRST COUNT
19               (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
20         39.    Plaintiff repeats and incorporates by reference the allegations
21   contained in the preceding paragraphs, as though set forth in full herein.
22         40.    The Photograph is an original, creative works in which Plaintiff owns
23   valid copyright properly registered with the United States Copyright Office.
24         41.    Plaintiff has not licensed Defendant the right to use the Photograph
25   in any manner, nor has Plaintiff assigned any of its exclusive rights in the
26   copyrights to Defendant.
27         42.    Without permission or authorization from Plaintiff and in willful
28

                                                  5
                                       PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05837-ODW-MRW Document 1 Filed 07/20/21 Page 6 of 8 Page ID #:6




 1
     violation of Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and
 2
     illegally copied, stored, reproduced, distributed, adapted, and/or publicly
 3
     displayed works copyrighted by Plaintiff thereby violating one of Plaintiff's
 4
     exclusive rights in its copyrights.
 5
           43.    Defendant's reproduction of the Photograph and display of the
 6
     Photograph constitutes willful copyright infringement. Feist Publications, Inc. v.
 7
     Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
 8
           44.    Plaintiff is informed and believes and thereon alleges that the
 9
     Defendant willfully infringed upon Plaintiff's copyrighted Photograph in violation
10
     of Title 17 of the U.S. Code, in that they used, published, communicated, posted,
11
     publicized, and otherwise held out to the public for commercial benefit, the
12
     original and unique Photograph of the Plaintiff without Plaintiff's consent or
13
     authority, by using them in the infringing articles on the Account.
14
           45.    As a result of Defendant's violations of Title 17 of the U.S. Code,
15
     Plaintiff is entitled to any an award of actual damages and disgorgement of all of
16
     Defendant's profits attributable to the infringements as provided by 17 U.S.C. §
17
     504 in an amount to be proven or, in the alternative, at Plaintiff's election, an
18
     award for statutory damages against each Defendant in an amount up to
19
     $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).
20
           46.    As a result of the Defendant' violations of Title 17 of the U.S. Code,
21
     the court in its discretion may allow the recovery of full costs as well as reasonable
22
     attorney's fees and costs pursuant to 17 U.S.C. § 505 from Defendant.
23
           47.    As a result of Defendant's violations of Title 17 of the U.S. Code,
24
     Plaintiff is entitled to injunctive relief to prevent or restrain infringement of his
25
     copyright pursuant to 17 U.S.C. § 502.
26

27

28

                                                   6
                                        PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05837-ODW-MRW Document 1 Filed 07/20/21 Page 7 of 8 Page ID #:7




 1
                                     JURY DEMAND
 2
           48.   Plaintiff hereby demands a trial of this action by jury.
 3

 4
                                PRAYER FOR RELIEF
 5
           WHEREFORE Plaintiff respectfully requests judgment as follows:
 6
           That the Court enters a judgment finding that Defendant has infringed on
 7
     Plaintiff's rights to the Photograph in violation of 17 U.S.C. §501 et seq. and
 8
     award damages and monetary relief as follows:
 9
                 a.    finding that Defendant infringed Plaintiff's copyright interest
10
                       in the Photograph by copying and displaying without a license
11
                       or consent;
12
                 b.    for an award of actual damages and disgorgement of all of
13
                       Defendant's profits attributable to the infringements as
14
                       provided by 17 U.S.C. § 504 in an amount to be proven or, in
15
                       the alternative, at Plaintiff's election, an award for statutory
16
                       damages against each Defendant in an amount up to
17
                       $150,000.00 for each infringement pursuant to 17 U.S.C. §
18
                       504(c), whichever is larger;
19
                 c.    for an order pursuant to 17 U.S.C. § 502(a) enjoining
20
                       Defendant from any infringing use of any of Plaintiff's works;
21
                 d.    for costs of litigation and reasonable attorney's fees against
22
                       Defendant pursuant to 17 U.S.C. § 505;
23
                 e.    for pre judgment interest as permitted by law; and
24
                 f.    for any other relief the Court deems just and proper.
25

26

27

28

                                                 7
                                      PLAINTIFF'S COMPLAINT
 Case 2:21-cv-05837-ODW-MRW Document 1 Filed 07/20/21 Page 8 of 8 Page ID #:8




 1   DATED: July 15, 2021
                                      BARSHAY SANDERS, PLLC
 2
                                      By: /s/ Craig B. Sanders
 3                                    Craig B. Sanders, Esq. (Cal Bar 284397)
                                      100 Garden City Plaza, Suite 500
 4                                    Garden City, NY 11530
                                      Tel: (516) 203-7600
 5                                    Email: csanders@barshaysanders.com
                                      Attorneys for Plaintiff
 6                                    File No.: 122504
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            8
                                 PLAINTIFF'S COMPLAINT
